Citation Nr: 1145790	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-13 888	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right ulnar neuropathy.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 30 percent for service connected gunshot wound of the right shoulder, with involvement of Muscle Groups II, III, and IV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran had active military service from April 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that in the August 2007 decision on appeal, the RO, among other things, awarded service connection for PTSD and assigned a 30 percent disability rating, effective December 4, 2006.  The Veteran disagreed with the disability rating assigned.  In an April 2008 decision, a decision review officer increased the Veteran's PTSD disability rating to 50 percent, effective December 4, 2006.  Because less than the maximum available benefit for a schedular rating was awarded, the claim remains properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

(The decision below addresses the Veteran's claim of entitlement to a disability rating in excess of 30 percent for service-connected gunshot wound of the right shoulder, with involvement of Muscle Groups II, III, and IV.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.)


FINDINGS OF FACT

1.  The Veteran suffered a through-and-through injury with damage to Muscle Groups II, III, and IV.

2.  A 30 percent schedular rating for a gunshot wound to the right shoulder with involvement of Muscle Groups II, III, and IV has been in effect over 20 years and is protected.

3.  Muscle Groups II, III, and IV all act upon a single unankylosed joint (the shoulder).  

4.  Under the July 1997 revision to VA's Schedule for Rating Disabilities for muscle injuries, the Veteran is entitled to separate ratings Muscle Groups II, III, and IV.  

5.  The maximum rating authorized under 38 C.F.R. § 4.71a, Diagnostic Code 5200, for unfavorable ankylosis of the major shoulder is 50 percent.

6. The Veteran is right-hand dominant.


CONCLUSIONS OF LAW

1.  The assignment of a separate 20 percent schedular rating for a gunshot wound of the right shoulder, with involvement of Muscle Group II, is warranted; a higher rating is prohibited as a matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.25, 4.55, 4.73, Diagnostic Code 5302 (2011); Jones v. Principi, 18 Vet. App. 248, 258 (2004).

2.  The assignment of a separate 20 percent schedular rating for a gunshot wound of the right shoulder, with involvement of Muscle Group III, is warranted; a higher rating is prohibited as a matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.25, 4.55, 4.73, Diagnostic Code 5303 (2011); Jones v. Principi, 18 Vet. App. 248, 258 (2004).

3.  The assignment of a separate 10 percent schedular rating for a gunshot wound of the right shoulder, with involvement of Muscle Group IV, is warranted; a higher rating is prohibited as a matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.25, 4.55, 4.73, Diagnostic Code 5304 (2011); Jones v. Principi, 18 Vet. App. 248, 258 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset the Board notes that in light of the favorable outcome in this appeal, and the fact that ratings higher than the ones assigned herein are not warranted as a matter of law, a discussion of VA's duty to notify and assist is not necessary.  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The Veteran asserts that his service-connected gunshot wound of the right shoulder, involving Muscle Groups II, III, and IV, has increased in severity.  He contends that a rating in excess of 30 percent is warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The Veteran's gunshot wound of the right shoulder has been service connected since 1973.  By rating decision dated in June 1973, the Veteran was awarded service connection for a gunshot wound of the right shoulder, with muscle damage and slight loss to Muscle Group III, with retained foreign body.  He was assigned a 20 percent disability rating under 38 C.F.R § 4.73, Diagnostic Code (DC) 5303 (1972).  In March 1976, the Veteran sought an increase in his disability evaluation and was afforded a VA examination in June 1976.  The examiner noted a scar one-and-a-half inches inferior to the superior portion of the right glenoid fossa, measuring two inches in length and running somewhat obliquely.  The examiner indicated that the point of exit was posterior and somewhat medial and apparently came through the upper portion of the posterior wall of axilla.  The examiner found some loss of tissue in the midportion of the scar.  Reviewing the previous examination report of record, the examiner noted that only Muscle Group III was previously determined to have been involved.  The examiner concluded, however, that given the point of exit, Muscle Groups II, III, and IV would have been involved, which would include the deltoid and possibly the insertion of the pectoralis major, the teres minor, major, and possible infraspinatis muscle.  

Based on the June 1976 VA examiner's findings, in September 1976, the RO assigned a disability evaluation of 30 percent under DC 5303, noting that the Veteran had a through-and-through gunshot wound, which called for a moderate rating, and involvement of additional Muscle Groups, which called for an elevation of the rating to that of moderately severe.  

At the time of the September 1976 rating decision, injuries to Muscle Group III, which pertained to the intrinsic muscles of the shoulder girdle, of the major (dominant) arm were to be rated as noncompensable for slight muscle injuries, 20 percent disabling for moderate muscle injuries, 30 percent disabling for moderately severe muscle injuries, and 40 percent disabling for severe muscle injuries.  38 C.F.R. § 4.73, DC 5303.  

The applicable regulations then provided that a moderate disabilities of the muscles were "[t]hrough and through or deep penetrating wounds of relatively short track by single bullet or small shell or shrapnel fragment.  38 C.F.R. § 4.56 (1976).  A moderately severe muscle disability was a "[t]hrough and through or deep penetrating wound by high velocity missile of small size or large missile of low velocity, with debridement of with prolonged infection or with sloughing of soft parts, intermuscular cicatrization."  Id.  Moreover, a through and through injury, with muscle damage, was always considered at least a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.72 (1976).  However, 38 C.F.R. § 4.55 provided that muscle injuries in the same anatomical region will not be combined, but instead, the rating for the major group affected will be elevated from moderate to moderately severe, or from moderately severe to sever, according to the severity of the aggregate impairment of the extremity.  38 C.F.R. § 4.55 (1976).  

Thus, in assigning a 30 percent disability rating under DC 5303 for the Veteran's gunshot wound of the right shoulder, with involvement of Muscle Groups II, III, and IV, all of which pertain to the same anatomical region (the shoulder), the RO determined that Muscle Group III was the major group affected and that the injury was moderate based on the fact that it was a through and through injury.  The Veteran then elevated the Veteran's disability rating to 30 percent based on the additional involvement of Muscle Groups II and IV, as noted by the June 1976 examiner.

In May 1998, the Veteran requested an increase in disability compensation for his service-connected gunshot wound of the right shoulder, asserting that his condition had worsened.  The Veteran underwent a VA examination in August 1998 and by decision dated in November 1998, the RO continued his 30 percent disability rating.  The RO noted that because the Veteran's service-connected gunshot wound of the right shoulder had been rated as 30 percent disability for more than 20 years, it was protected and could not be reduced.  The RO also found that that the evidence failed to establish a severe muscle disability so as to warrant a 40 percent disability rating.  

In February 2007, the Veteran again sought an increased rating for his service-connected gunshot wound of the right shoulder, with involvement of Muscle Groups II, III, and IV.

The Board notes that the VA Schedule for Rating Disabilities for muscle injuries was revised, effective July 3, 1997.  See 62 Fed. Reg. 30235 (June 3, 1997).  Of particular import to this case are the revisions of 38 C.F.R. §§ 4.55 and 4.56, which pertain to the principles of combined ratings for muscle injuries and the evaluation of muscle disabilities.  

Effective from July 3, 1997, 38 C.F.R. §§ 4.55 and 4.56 no longer preclude separate ratings for Muscle Group disabilities to the same anatomical region where those Muscle Group disabilities act on the same joint.  Indeed, 38 C.F.R. § 4.56(b) currently provides that "[a] through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged."  38 C.F.R. § 4.56(b) (2011).  Although a similar provision was contained in 38 C.F.R. § 4.72, in effect prior to July 3, 1997, 38 C.F.R. § 4.55(d) now provides that "[t]he combined evaluation of Muscle Groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the cause of Muscle Groups I and II acting upon the shoulder," whereas the pre-1997 version of the regulation provided that muscle injuries in the same anatomical region "will not be combined, but instead, the rating for the major group affected will be elevated from moderate to moderately severe, or from moderately severe to sever, according to the severity of the aggregate impairment of the extremity."  Compare 38 C.F.R. § 4.55(d) (2011) with 38 C.F.R. § 4.55(a) (effective prior to July 3, 1997)  

As observed by the United States Court of Appeals for Veterans Claims in Jones v. Principi, pursuant to the post-1997 version of 38 C.F.R. § 4.56(b), a veteran is entitled to separate ratings for "'each group of muscles damaged' as a result of "'[a] through-and-through injury with muscle damage.'"  18 Vet. App. 248, 258 (2004) (quoting 38 C.F.R. § 4.56(b)).  

Here, the undisputed evidence of record reflects that in October 1968, the Veteran sustained a gunshot wound to the right shoulder.  Examination of the Veteran in September 1973 revealed a one-inch scar on the anterolateral aspect of the right shoulder just below the point of the shoulder.  That was noted to be the wound of entrance.  Examination further revealed a four by one inch scar posteriorly over the posterior axillary fold.  A retained foreign body was confirmed by x-ray.  Thus, it was determined that the Veteran sustained muscle damage and slight loss to Muscle Group III.  As noted above, on examination in July 1976, it was determined that, based on the point of exit, the Veteran had in fact sustained injury to Muscle Group II and IV, in addition to Muscle Group III, as a result of his through-and-through gunshot wound.  

Based on the above evidence, and in light of the July 3, 1997, revision to VA's Schedule for Rating Disabilities for muscle injuries, the Veteran is, as a matter of law, entitled to have "each group of muscles damaged" rated "as no less than a moderate injury" under 38 C.F.R. § 4.73, DCs 5302, 5303, and 5304.  38 C.F.R. § 4.56(b); see Jones, supra.  Thus, he is entitled to separate ratings for injuries to Muscle Groups II, III, and IV.  

At the outset, the Board notes, as did the RO in its November 2011 rating decision, that because the Veteran's gunshot wound of the right shoulder, with involvement of Muscle Groups II, III, and IV, has been evaluated as 30 percent disabling for over 20 years, that rating is considered to be a protected rating.  See 38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b) (2011).  Thus, the disability rating cannot be reduced unless there is a showing of fraud.  Id.  The Board notes, however, that although the Veteran's disability has been deemed "moderately severe" and thus rated as 30 percent disabling, it is clear that that determination was based on the application of 38 C.F.R. § 4.55 extant at the time of the September 1976 rating decision that assigned the 30 percent rating.  As noted above, in 1976, 38 C.F.R. § 4.55 provided that muscle injuries in the same anatomical region were not to be combined, but rather, the rating for the major group affected was to be elevated from moderate to moderately severe, or from moderately severe to severe, according to the severity of the aggregate impairment of the extremity.  38 C.F.R. § 4.55 (1976).  Application of this provisions resulted, in essence, in the Veteran being assigned a combined rating of 30 percent for injuries to Muscle Groups II, III, and IV.  The Board finds, therefore, that the protected rating in the combined rating, and thus, under the applicable post-1997 regulations, the separate disability ratings assigned for the Veteran's injuries to Muscle Groups II, III, and IV, must combine to produce a disability rating of at least 30 percent.  See 38 C.F.R. § 3.951(b).

The Board further finds that, in accordance with Jones, supra, and 38 C.F.R. § 4.56(b), the Veteran is entitled to no less than moderate ratings for Muscle Groups II, III, and IV, injured as a result of a through-and-through gunshot wound.  At the outset, the Board observes that the record has established that the Veteran's dominant (major) extremity is on the right as he is right handed.  As the Veteran gunshot wound was sustained to his right shoulder, the Board will apply the rating criteria applicable to the dominant extremity.  Under 38 C.F.R. § 4.73, a moderate injury to Muscle Group II is assigned a 20 percent disability rating; a moderate injury to Muscle Group III is assigned a 20 percent disability rating; and a moderate injury 10 Muscle Group IV is assigned a 10 percent disability rating.  38 C.F.R. § 4.73, DCs 5302-5304.  Accordingly, the Veteran is entitled to ratings of 20 percent, 20 percent, and 10 percent for his gunshot wound injuries to Muscle Groups II, III, and IV, respectively.  

Although higher ratings are potentially available under the applicable DCs, the Board finds that it need not discuss whether the Veteran is entitled to have any group of muscles damaged rated as more than moderate.  This is so because 38 C.F.R. § 4.55(d) provides that "[t]he combined evaluation of Muscle Groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the cause of Muscle Groups I and II acting upon the shoulder."  In this respect, the Board notes that there is no evidence of unfavorable ankylosis.  Under 38 C.F.R. § 4.71a, DC 5200, unfavorable ankylosis of the dominant (major) shoulder is to be evaluated as 50 percent disabling.  38 C.F.R. § 4.71a, DC 5200 (2011).  Thus, in the present case, the combined evaluation of Muscle Groups II, III, and IV, acting upon a single unankylosed joint (the right shoulder joint), must be lower than 50 percent.  Application of the combined rating table provides that ratings of 20 percent, 20 percent, and 10 percent combined to produce a rating of 40 percent, which is lower than the 50 percent rating for unfavorable ankylosis of the dominant right shoulder joint.  38 C.F.R. § 4.25 (2011).  An increase in any disability rating over that which is assigned for moderate injuries to Muscle Groups II, III, and IV would produce a combined rating of 50 percent or more, which is prohibited by 38 C.F.R. § 4.55(d).  Thus, absent evidence of unfavorable ankylosis, the Veteran, as a matter of law, is not entitled to ratings greater than 20 percent, 20 percent, and 10 percent, respectively, for his right shoulder injury to Muscle Groups II, III, IV.  38 C.F.R. § 4.55(d).  
Moreover, because the assignment of separate ratings of 20 percent for a gunshot wound injury to Muscle Group II under DC 5302, 20 percent for a gunshot wound injury to Muscle Group III under DC 5303, and 10 percent for a gunshot wound injury to Muscle Group IV under DC 5304 results in a combined rating of 40 percent, which is greater than the previously assigned rating of 30 percent, it does not violate 38 C.F.R. § 3.951 because the Veteran's protected rating has not in fact been reduced.  


ORDER

Entitlement to a separate 10 percent schedular rating for a gunshot wound of the right shoulder with involvement of Muscle Group IV is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate 20 percent schedular rating for a gunshot wound of the right shoulder with involvement of Muscle Group II is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate 20 percent schedular rating for a gunshot wound of the right shoulder with involvement of Muscle Group III is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In December 2006 and February 2007, respectively, the Veteran filed claims for VA disability compensation, seeking service connection for PTSD and right ulnar neuropathy.  The Veteran was afforded VA examinations in connection with those claims in February and May 2007, the reports of which led to awards of service connection for PTSD, initially evaluated as 30 percent disability, and right ulnar neuropathy, evaluated as noncompensably disabling.  As noted in the introduction, the Veteran was thereafter assigned an initial PTSD evaluation of 50 percent, based, in part, on private psychological evaluations.  

In June 2009, the Veteran submitted a statement wherein he asserted that his service-connected conditions had worsened.  VA's duty to assist a claimant includes, in appropriate cases, the duty to provide a thorough and contemporaneous medical examination and an adequate medical opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  Here, in consideration of the statements made by the Veteran in his June 2009 submission, the Board finds it necessary to remand the Veteran's claims for an initial compensable rating for his right ulnar neuropathy and an initial rating in excess of 50 percent for his PTSD for the Veteran to be scheduled for VA examinations to determine the current severity of his service-connected PTSD and right ulnar neuropathy, as it appears that the Veteran has experienced an increase in the severity of his symptoms since the February and May 2007 VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82  (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2010) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  Examinations are also necessary given that more than four years have passed since the most recent compensation examinations were conducted with respect to the Veteran's service-connected PTSD and right ulnar neuropathy.  The evidence has become stale, at least as it pertains to the current level of those disabilities.  On remand, the VA examiners should be asked to assess the current severity of the Veteran's PTSD and right ulnar neuropathy. 

Concerning the Veteran's service-connected PTSD, the Board notes that throughout the pendency of his appeal, the Veteran has been assigned global assessment of functioning (GAF) scores ranging from 40 to 60.  In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Lastly, GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

Accordingly, given the differences in the documented GAF scores, the Board finds that on remand, the examiner should not only assesses the current level of severity of the Veteran's PTSD symptoms, but he/she should be asked to reconcile the conflicting evidence regarding the severity of the Veteran's PTSD over the course of the claim.  Specifically, the examiner should conduct an analysis of the severity of the Veteran's PTSD from 2006 forward.  The examiner should also attempt to reconcile and provide a rationale for the different GAF scores seen in the medical evidence from the October 2006 private psychological evaluation of record until the present.

Also in his June 2009 statement, the Veteran reported treatment at VA outpatient clinics in Evansville, Indiana, and Owensboro, Kentucky.  As records pertaining to treatment for the specific disabilities for which the Veteran seeks higher evaluations are relevant records that may help in substantiating his claim, on remand, the AOJ must ensure that these records are associated with the claims folder and considered in connection with the Veteran's claim.  See 38 U.S.C.A § 5103A(b)(1); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010) (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD and right ulnar neuropathy since 2006.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

The Veteran has also indicated that he receives treatment at VA outpatient clinics in Evansville, Indiana, and Owensboro, Kentucky.  A query should be made for any records for the Veteran from those facilities.

2.  After completing the development requested in paragraph 1 above, the AOJ should schedule the Veteran for a VA examination in connection with his claim for a higher initial evaluation for his service-connected PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination. 

The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms and assigning a GAF score.  The examiner should review the private psychosocial evaluations of record and February 2007 VA examination report.  If the examiner's conclusions and opinions differ with any conclusions or opinion already of record, the examiner should be asked to reconcile his or her findings and conclusions with the VA and private examinations already of record.  

The examiner should also comment on the Veteran's level of occupational impairment caused by any PTSD symptoms and assign a GAF score, with its meaning explained in the context of the rating criteria.  The examiner should be asked to reconcile his or her findings and conclusions with the GAF scores previously provided, if possible.  The examiner should, if possible, explain the differences in the GAF scores provided in October 2006, February 2007, September 2007, and May 2008.  

(If the Veteran fails to appear for examination, the examiner should review the record and provide answers to the questions presented above, to the extent possible, especially with respect to the conflicting GAF scores.)

3.  After the action requested in paragraph 1 above is completed, schedule the Veteran for a VA examination in connection with his claim of entitlement to initial compensable rating for his right ulnar neuropathy.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.)

The examiner should be requested to ascertain the severity of the Veteran's right ulnar neuropathy in the context of the applicable rating criteria.  All studies, tests and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.  The examiner should provide an opinion as to the nerves affected or seemingly affected and whether the impairment is manifest by or tantamount to: (1) complete paralysis, (2) severe incomplete paralysis, (3) moderate incomplete paralysis, or (4) mild incomplete paralysis.  If neuropathy is manifested solely by sensory changes without organic changes, this should be noted.  The bases for the opinions provided should be explained in detail.

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request, especially with respect to the instructions to provide an analysis of the divergent GAF scores previously assigned to the Veteran.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.   

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues of entitlement to an initial compensable rating for the Veteran's service-connected right ulnar neuropathy and to an initial rating greater than 50 percent for the Veteran's service-connected PTSD.  Any staged ratings as deemed appropriate should be assigned.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


